Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 1 of 33 Page ID
                                #:15841




  1   Barrett S. Litt, SBN 45527
      blitt@kmbllaw.com
  2   Lindsay Battles, SBN 262862
  3   Kaye, McLane, Bednarski & Litt, LLP
      975 East Green Street
  4   Pasadena, California 91106
      Telephone: (626) 844-7660
  5   Facsimile: (626) 844-7670
  6
      Donald W. Cook, SBN 116666
  7   manncook@earthlink.net                 Cynthia Anderson-Barker, SBN 175764
      Attorney at Law                        cablaw@hotmail.com
  8   3435 Wilshire Boulevard, Suite 2910    Law Offices Of Cynthia Anderson-
  9   Los Angeles, California 90010          Barker
      Phone: (213) 252-9444                  3435 Wilshire Boulevard, Suite 2910
 10   Facsimile: (213) 252-0091              Los Angeles, California 90010
 11                                          Phone: (213) 252-9444
      Colleen M. Flynn, SBN 234281           Facsimile: (213) 252-0091
 12   cflynnlaw@yahoo.com
      LAW OFFICE OF COLLEEN FLYNN
 13   3435 Wilshire Boulevard, Suite 2910
 14   Los Angeles, California 9001 0
      Phone: (213) 252-9444
 15   Facsimile: (213) 252-0091
 16   Attorneys for Plaintiffs

 17
 18                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 19
 20   MARY AMADOR, et al.,                  Case No. CV 10-01649 SVW (JEMx)
 21               Plaintiffs,               [Honorable Stephen V. Wilson]
 22                                         NOTICE OF MOTION AND MOTION
            vs.                             FOR FINAL APPROVAL OF CLASS
 23
                                            ACTION SETTLEMENT;
 24   SHERIFF LEROY D. BACA, et al.,        [PROPOSED] ORDER;
 25                                         DECLARATIONS AND EXHIBITS

 26               Defendants.               Date:       July 20, 2020
                                            Time:       1:30 P.M.
 27                                         Place:      Courtroom 10A
 28
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 2 of 33 Page ID
                                #:15842



  1         PLEASE TAKE NOTICE that, on July 20, 2020, at 1:30 p.m., or as soon
  2   thereafter as this matter may be heard in Courtroom 10A of the United States District
  3   Court for the Central District of California, 350 West First Street, Los Angeles,
  4   California 90012, Plaintiffs will, and hereby do, move the Court to finally approve
  5   the proposed settlement in this case, and to award attorneys’ fees to class counsel.
  6         This motion is unopposed by Defendants and is based on the accompanying
  7   Memorandum of Law, the proposed Preliminary Approval Order and exhibits
  8   thereto filed previously in the case, the exhibits and declarations previously and
  9   concurrently filed in this case regarding the class settlement, the records in this case,
 10   and on such further evidence as may be presented at a hearing on the motion.
 11    DATED: July 6, 2020                    Respectfully submitted,
 12                                           Kaye, McLane, Bednarski & Litt, LLP

 13                                           By: /s/ Barrett S. Litt
 14                                               Barrett S. Litt

 15                                           By: /s/ Lindsay Battles
 16                                               Lindsay Battles
                                                 Attorneys for Plaintiffs
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 3 of 33 Page ID
                                #:15843



  1                                          TABLE OF CONTENTS
  2
      I.     INTRODUCTION ......................................................................................... 1
  3
      II.    TERMS OF THE SETTLEMENT AND FINAL ALLOCATION OF
  4
             FUNDS ............................................................................................................ 4
  5
      III.   THE STANDARDS FOR FINAL APPROVAL OF THE SETTLEMENT
  6          HAVE BEEN MET ........................................................................................ 7
  7
             A.       THE AMOUNT OF THE SETTLEMENT IN LIGHT OF THE POTENTIAL
  8                   RECOVERY ............................................................................................ 7
  9          B.       The Extent Of The Discovery Conducted ......................................... 8
             C.       The Complexity And Potential Costs Of Trial ................................. 9
 10          E.       The Capacity For The Defendant To Withstand A Larger
 11                   Judgment............................................................................................ 11
 12   IV.    THE COURT SHOULD REJECT THE FEW OBJECTIONS THAT
 13          HAVE BEEN FILED ................................................................................... 11

 14          A.       12/23/19 Darla Jones Objection (Attached as Ex. A) – non-class
                      member objection that the class period cutoff of January 1, 2015
 15
                      should be extended. ........................................................................... 11
 16          B.       Anika White Objection (Attached as Ex. B); Jessica Vega
                      Objection (Attached as Ex. C); Anthonesia Hicks (Attached as Ex.
 17
                      D) – non-class member objections that the class period cutoff of
 18                   January 1, 2015 should be extended................................................ 12
 19          C.       Tina Caldwell Objection (Attached as Ex. E). ............................... 13
             D.       Mayra Reyes Objection (Attached as Ex. F). ................................. 14
 20          E.       Joyce Lucero Objection (Attached as Ex. G). ................................ 14
 21          F.       Monique Hervey Objection (Attached as Ex. H). .......................... 15
             G.       Teri Lynn Van Leuven Objection (Attached as Ex. I). ................. 16
 22          H.       Lecia Shorter Objection (Attached as Ex. J).................................. 16
 23          I.       Natalie Garcia Objection/Optouts (Attached as Ex. L). ............... 21
 24   V.     MANY CLASS MEMBERS SUBMITTED DESCRIPTIONS OF
 25          THEIR EXPERIENCE AND REQUESTED THAT THE COURT BE
             MADE AWARE OF THEM. ....................................................................... 22
 26
      VI.    THE CLASS ADMINISTRATION COSTS SHOULD BE PAID. ......... 22
 27
 28   VII. LATE CLAIMS SHOULD BE ALLOWED. ............................................ 22
                                                                 i
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 4 of 33 Page ID
                                #:15844



  1   VIII. INCENTIVE AWARDS FOR THE NAMED PLAINTIFFS ARE
  2         APPROPRIATE. ......................................................................................... 23

  3   IX.     ATTORNEYS’ FEES .................................................................................. 25
  4   X.      CONCLUSION ............................................................................................ 26
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                             ii
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 5 of 33 Page ID
                                #:15845



  1                                           TABLE OF AUTHORITIES
  2                                                       Federal Cases
  3
      Bostock v. Clayton Cty., Georgia
  4     __ U.S. __, 2020 WL 3146686 (U.S. June 15, 2020) ........................................ 15
  5
      In re: Cathode Ray Tube (CRT) Antitrust Litig.
  6       No. 1917, 2016 WL 153265 (N.D. Cal. Jan. 13, 2016) ..................................... 24
  7   Chu v. Wells Fargo Investments, LLC
  8     Nos. C 05–4526 MHP, C 06–7924, 2011 WL 672645 (N.D. Cal.
        Feb. 16, 2011) ..................................................................................................... 25
  9
 10   Chun–Hoon v. McKee Foods Corp.
        716 F.Supp.2d 848 (N.D.Cal.2010).................................................................... 10
 11
 12   Churchill Village, L.L.C. v. General Electric
        361 F.3d 566 (9th Cir. 2004) .............................................................................. 10
 13
      In re Facebook, Inc., IPO Securities and Derivative Litigation
 14       312 F.R.D. 332 (S.D. N.Y. 2015) ....................................................................... 20
 15
      Florence v. Bd. of Chosen Freeholders of Cty. of Burlington
 16      566 U.S. 318, 132 S. Ct. 1510 (2012) .................................................................. 7
 17
      Glass v. UBS Financial Services, Inc.
 18      2007 WL 221862 (N.D. Cal. 2007), aff’d, 331 Fed. Appx. 452 (9th
 19      Cir. 2009) ................................................................................................ 16, 24, 25

 20   Gould v. Alleco, Inc.
        883 F.2d 281 (4th Cir. 1989) .............................................................................. 12
 21
 22   In re High-Tech Employee Antitrust Litig.
          No. 11-CV-02509-LHK, 2015 WL 5158730 (N.D. Cal. Sept. 2,
 23       2015) ................................................................................................................... 24
 24
      Hopson v. Hanesbrands Inc.
 25     2009 WL 928133 (N.D. Cal. 2009) .................................................................... 24
 26
      Jenson v. Continental Financial Corp.
 27      591 F.2d 477 (8th Cir. 1979) .............................................................................. 16
 28
                                                                    iii
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 6 of 33 Page ID
                                #:15846



  1   Moore v. Verizon Communications Inc.
  2     2013 WL 450365 (N.D. Cal. 2013) .................................................................... 12

  3   Mullane v. Cent. Hanover Bank & Tr. Co.
        339 U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950) ............................................ 18
  4
  5   Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San
         Francisco
  6      688 F.2d 615 (9th Cir. 1982) .............................................................................. 14
  7
      Phillips Petroleum Co. v. Shutts
  8      472 U.S. 797, 105 S. Ct. 2965, 86 L. Ed. 2d 628 (1985) ................................... 19
  9   Rodriguez v. West Publishing
 10     563 F.3d 948(9th Cir. 2009) ......................................................................... 10, 24
 11   Rutter & Wilbanks Corp. v. Shell Oil Co.
 12      55 Fed. Appx. 501 (10th Cir. 2003) ................................................................... 16
 13   Staton v. Boeing Co.
 14      327 F.3d 938 (9th Cir. 2003) .............................................................................. 24

 15   In re Toys R Us-Delaware, Inc.--Fair & Accurate Credit Transactions
          Act (FACTA) Litig.
 16
          295 F.R.D. 438 (C.D. Cal. 2014) ....................................................................... 10
 17
      Van Vranken v. Atlantic Richfield Co.
 18     901 F.Supp. 294 (N.D. Cal.1995)....................................................................... 24
 19
      White v. Experian Information Solutions, Inc.
 20     2011 WL 13242815 (C.D. Cal. 2011), rev’d and remanded, 2013
 21     WL 1715422 (9th Cir. 2013), opinion amended and superseded,
        715 F.3d 1157 (9th Cir. 2013) ............................................................................ 10
 22
 23   Wilson v. Garcia
         471 U.S. 261, 105 S.Ct. 1938 (1985) (§1983 ..................................................... 12
 24
 25
 26                                                  Federal Statutes
 27   42 U.S.C. § 1983...................................................................................................... 12
 28
                                                                 iv
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 7 of 33 Page ID
                                #:15847



  1                                                      State Statutes
  2   Cal.Civ.Proc.Code § 335.1 ...................................................................................... 12
  3
      Cal. Govt. Code § 12940(a) ..................................................................................... 15
  4
      Civil Code § 52.1 ................................................................................................. 8, 17
  5
  6   Rules
  7   Rule 23 ............................................................................................................... 11, 16
  8   Rule 23(C)(4) ........................................................................................................... 23
  9
      Rule 23(e) .......................................................................................................... 12, 16
 10
      Rule 23(e)(5) ............................................................................................................ 12
 11
 12                                             Constitutional Provisions
 13   Fourth Amendment ................................................................................................ 1, 2
 14                                                   Other Authorities
 15
      4 Newberg on Class Actions § 13:23 (5th ed.) ........................................................ 16
 16
      Newberg on Class Actions § 13:48 (5th ed.) ............................................................. 7
 17
 18   1 Newberg on Class Actions § 3:77 (5th ed.) .......................................................... 20
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                    v
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 8 of 33 Page ID
                                #:15848



  1                  MEMORANDUM OF POINTS & AUTHORITIES
  2   I.    INTRODUCTION
  3         Plaintiffs are former detainees of the Los Angeles Sheriff’s Department’s
  4   Century Regional Detention Facility (hereafter “CRDF”). Plaintiffs filed this class
  5   action lawsuit in 2010 challenging what they contended was the systematic violation
  6   of their constitutional rights through the unnecessarily humiliating and
  7   dehumanizing manner of strip searching female inmates entering CRDF.
  8         Plaintiffs contended that, between 2008 and 20151, the LASD routinely
  9   subjected female inmates to highly invasive body cavity inspections, in large groups
 10   (often over 40 women), without individual privacy, and despite the absence of a
 11   penological justification and the ready availability of alternatives, in violation of the
 12   Fourth Amendment. Plaintiffs specifically challenged as unconstitutional the search
 13   procedures common to the whole period, which included practices that required
 14   female inmates to (1) manually spread their labia to expose their vaginal opening in
 15   the presence of a group; and (2) expose their naked body – including bare pubic
 16   region and bare breasts – in the presence of a group. Plaintiffs contended that the use
 17   of these specific, highly invasive, gender-specific procedures in a group setting,
 18   without individual privacy, despite the known risk of trauma to female inmates and
 19   despite the availability of inexpensive, fully secure alternatives that would have
 20   provided privacy for the most egregious intrusions was unconstitutional, represented
 21   an extreme departure from accepted practice in women’s detention facilities, and
 22   were unsupported by a valid penological justification. The County’s representative
 23   testified that that privacy curtains, which she installed in 2015, were always a viable
 24   option and “could have solved the privacy problem years ago [had someone thought
 25
      1
 26     While the practice goes back to 2006, the complaint was filed in 2010. Thus the class
      period begins in 2008, specifically March 5, 2008, which is two years before the filing of
 27   the complaint. The class period is between March 5, 2008 and January 1, 2015 (the date
 28   body scanners or privacy partitions were available for all CRDF strip searches, per this
      Court’s summary judgment order).
                                                  1
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 9 of 33 Page ID
                                #:15849



  1   of them].”2
  2         In addition to these core conditions, applicable to all class members across the
  3   full class period, Plaintiffs also challenged several specific practices applicable to
  4   specific time periods or subclasses of women. Plaintiffs challenged the practice of
  5   requiring menstruating women to publicly identify themselves and remove their
  6   tampons or pads in view of other detainees, and before completing the visual-body-
  7   cavity inspection, which often caused them bleed on themselves or the ground.
  8   Plaintiffs likewise challenged LASD’s practice of searching women outside in cold
  9   weather conditions. Because the inmates were wearing no clothing, shoes or socks,
 10   the air temperature would often have felt as though it were in the 40’s or 50’s.
 11   Plaintiffs also challenged more intrusive practices used during the first several years
 12   of the class, including the requirements that women: (1) face each undressed, with
 13   bare breasts and underwear pulled to their knees, while performing various steps in
 14   the search process (including inspection of the area under their breasts and stomachs
 15   and inspection of their mouths); and (2) that two parallel lines simultaneously
 16   complete the visual body cavity inspection by bending over and looking through
 17   their legs while deputies inspect their rectum and vagina, one-by-one, during which
 18   time they could not avoid seeing similarly positioned women on the opposite wall.
 19   The Court did not need to reach whether these additional conditions were
 20   unreasonable under the Fourth Amendment because it found that the core conditions,
 21   common throughout all time periods and applicable to all class members, uniformly
 22   violated all class members’ constitutional rights.
 23         The Court entered its final class certification order on November 18, 2016.
 24   (Dkt. 327.) Notably, there were several rounds of class certification litigation – in
 25
      2
 26     While there was initially a claim for injunctive relief, Plaintiffs agreed that the
      installation of the previously described body scanners and privacy partitions mooted that
 27   claim. Thus, the settlement only addresses damages except for the provision for the
 28   development of gender responsive policies and the retention of the Moss Group and the
      Center for Gender and Justice.
                                                  2
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 10 of 33 Page ID
                                #:15850



   1   2010, which motions were not ruled on; in 2013-14, in which the Court certified an
   2   injunctive relief class and also found that common issues did not predominate for a
   3   damages class but permitted Plaintiffs to file a renewed motion for class damages
   4   certification; in 2014, pursuant to the Court’s permission to file a renewed motion
   5   for class damages certification, which was granted; decertification of the class after
   6   the grant of Defendants’ motion for summary judgment on injunctive relief in 2016;
   7   and in 2016, the final grant of class certification for the damages classes.
   8         The Court granted Plaintiffs’ motion for summary judgment on liability for
   9   the damages classes on June 7, 2017. (Dkt. 361) (2017 WL 9472901). The Court had
 10    previously denied the availability of classwide general damages, which left
 11    undetermined the procedure to address class member damages.
 12          The parties held three full day in-person settlement conferences before the
 13    Hon. George H. King (Ret.), as well as numerous discussions among or between
 14    counsel and Judge King. After extensive arms-length negotiations, the parties
 15    reached a settlement, which is contingent on this Court’s approval. Declaration of
 16    Barrett S. Litt in support of Final Approval (hereafter “Litt Dec.”), ¶2 . Even after
 17    settlement in principle was reached, it took over a year to agree to the specific
 18    settlement terms. The proposed settlement was finally agreed to by all parties, and
 19    ultimately the Court preliminarily approved that settlement.
 20          This motion addresses whether the Court should finally approve this
 21    settlement. There is no question that it should. The Claims rate in this case exceeds
 22    33%. (The actual figure is 40.7%.) Thus, out of the approximately 94,000 class
 23    members, some 25,528 filed timely claims (in addition to the 129 late claims). This
 24    is an unprecedented response rate. Past large strip search settlements have ranged
 25    from around a 15%, and in some cases lower, to a 25% claims rate. The extent of
 26    class members seeking to tell their stories for the Court to understand the extent of
 27    the trauma they experienced is unparalleled. See Litt Declaration, ¶¶3, 4.
 28
                                                  3
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 11 of 33 Page ID
                                #:15851



   1         There have been 129 late claims filed since the June 4 cutoff date. Plaintiffs’
   2   counsel request that the Court allow late claims received or postmarked between
   3   June 4 and July 20 (which is the date of the final approval hearing). That request is
   4   addressed in Section VI.
   5         Of the tens of thousands of claims filed, only six class members filed
   6   objections, an exceptionally low rate. There were four objections from non-class
   7   members who objected that the class period either started later than it should, or
   8   objected that is ended earlier than it should. The objections are submitted with this
   9   motion as Exhibits A through J, and their substance is addressed in Section IV of
 10    this motion.
 11          Similarly, there were only four opt-outs. None of the opt-outs expressed
 12    dissatisfaction with the settlement or explained the reason these class members were
 13    opting out. The opt-outs are submitted with this motion as Exhibit L.
 14          The overwhelmingly favorable response of class members attests to the
 15    reasonableness of the settlement.
 16    II.   TERMS OF THE SETTLEMENT AND FINAL ALLOCATION OF
 17          FUNDS
             The terms of the settlement are set forth in greater detail in the exhibits
 18
       attached to the original Proposed Preliminary Approval Order, (Dkt. 387), and more
 19
       specifically in the Settlement Agreement, in Exhibit A thereto (the Settlement
 20
       Agreement, Dkt. 387-2).
 21
             In summary, the settlement’s basic terms, as they relate to Damages Class
 22
       Members, are that Defendants will provide payment of a total of Fifty-Three Million
 23
       dollars ($53,000,000) equally spread over a three-year period into a Class Fund.
 24
       From that amount, the following awards will be made, subject to court approval:
 25
             a. Incentive awards to the 9 Named Plaintiffs in the amount of $10,000 each
 26
                (for a total of 90,000).
 27
 28
                                                4
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 12 of 33 Page ID
                                #:15852



   1            b. Payment of the third-party class settlement administration costs to the
   2               chosen class administrator, JND Legal Administration of approximately
                   $672,185.96 (inclusive of costs to date plus the estimated cost of in fees
   3               and expenses in connection with curing the deficient claims, paying the
   4               first round of claims, and addressing additional late claims, complaints for
                   not being included as a valid claimant, and class member inquiries). See
   5               Declaration of Jennifer Keogh, for JND Legal Administration, filed with
   6               the final approval motion. Only an estimate is available at this time because
                   the processing of class settlement checks in the first of the three
   7               installments has not yet occurred. This figure does not include the cost of
   8               the second and third round distributions, which are estimated at under
                   $100,000. (Although the original bid estimated a maximum cost of of
   9
                   approximately $464,000 for a claims rate of up to 35%, the actual claims
 10                rate was significantly higher (over 40%), and the class contact with the
                   administrator was beyond expectations. See Declaration of Jennifer
 11
                   Keogh, ¶ 33-34.)
 12
 13             c. A motion for attorneys’ fees and costs to be approved by the Court. The
                   agreement provides that Plaintiffs’ counsel may request up to 1/3 of the
 14                class fund but not more, plus reimbursement of litigation costs. That
 15                motion is pending and is to be decided at the same time as this motion.
 16             d. The remainder of the Class Fund, estimated as a minimum of somewhat
 17                over $34 Million but dependent in part on the amount of the attorneys’ fee
                   award, shall be distributed to the class members, including Named
 18                Plaintiffs/Class Representatives) under a formula contained in ¶¶ 5-13 of
 19                the Settlement Agreement, particularly ¶ 7.
 20
                The distribution formula awards a certain number of points for each
 21
       strip/visual body cavity search. The number of points per search ranges between 70
 22
       – 100, based on the time period in which the search occurred. The points vary
 23
       according to time period because the invasiveness of the search conditions varied
 24
       over time, with the worst conditions occurring prior to July 2011. Each search
 25
       conducted at a temperature of 70 degrees or less receives an additional 10-points.
 26
       The per-search points are assigned to each class member, up to their 50th search.3
 27
 28    3
           The “50-search cap” applies to less than .04% of the class.
                                                      5
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 13 of 33 Page ID
                                #:15853



   1   This cap is to ensure that outliers who have outsized claims do not distort the
   2   meaningfulness of the recovery to the remaining class members. Such outliers would
   3   be entitled to opt out and pursue their own claims if they so chose.
   4            Once the valid claims are determined which, in small part, depends on whether
   5   late claims are authorized, the claims administrator will calculate the total points for
   6   each class member and total points for all claiming class members who submitted
   7   timely claims.4 Each class member’s recovery will be determined based on that class
   8   member’s percentage of the total points for all class members.
   9            Despite the foregoing, no class member who qualifies for payment will
 10    receive less than a total of $200. This minimum payment amount would apply only
 11    in the event of an unexpectedly high claims rate.
 12             The Class Fund is non-reversionary. While there was provision for a donation
 13    to cy pres organizations to be agreed on to the extent that the total value of claims
 14    was less than the agreed upon “Minimum Remainder” of $31 Million in the event of
 15    a low claims rate, that provision is moot and inapplicable because the claims rate has
 16    far exceeded what would have triggered that provision.
 17             Defendants had the right to withdraw from the settlement if more than 250
 18    class members opt out of the settlement. That provision is inapplicable due to the
 19    low number of opt-outs
 20             The settlement provided for the Class Administrator (JND Legal
 21    Administration) to issue notice to all class members via a combination of text
 22    message, email, and first class mail notice. Initial notice was be sent by US mail
 23    unless JND is able to locate both a mobile phone number and email address, in which
 24    case it will initially be sent by both of those means, with follow up notice by regular
 25    mail for those who do not file claims in response to text message/email notice. All
 26    class members for whom JND could locate email address or phone numbers were to
 27    receive follow-up notice by email and text. JND will also public notice in Prison
 28    4
           The Settlement Agreement provides how to determine what claims are timely.
                                                   6
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 14 of 33 Page ID
                                #:15854



   1   Legal News (a publication widely distributed to inmates throughout the country) and
   2   selective social media/online outreach directly targeting class members’ Facebook
   3   and/or Instagram accounts. JND Legal Administration has filed a declaration
   4   attesting to its completion of all of these tasks and providing other information
   5   regarding its administration of the settlement, including the costs to date and
   6   estimated remaining costs. (See Declaration of Jennifer Keough.)
   7   III.   THE STANDARDS FOR FINAL APPROVAL OF THE SETTLEMENT
   8          HAVE BEEN MET
              The factors for entry of a final approval order have been summarized in
   9
       Newberg on Class Actions §13:48 (5th ed.) as generally assessing 1) the amount of
 10
       the settlement in light of the potential recovery discounted by the likelihood of
 11
       plaintiffs prevailing at trial; 2) the extent to which the parties have engaged in
 12
       sufficient discovery to evaluate the merits of the case; 3) the complexity and
 13
       potential costs of trial; 4) the number and content of objections; 5) the
 14
       recommendations of experienced counsel that settlement is appropriate; and, in some
 15
       instances; and 6) the capacity for the defendant to withstand a larger judgment. We
 16
       briefly address those factors here:
 17
              A.    THE AMOUNT OF THE SETTLEMENT IN LIGHT OF THE POTENTIAL
 18
                    RECOVERY
 19
              Plaintiffs addressed this issue in the Preliminary Approval Order submissions,
 20
       and provided evidence that the recovery was well above those in other cases, and
 21
       specifically was the second largest strip search settlement in the country, and the
 22
       largest based on per class member recovery. This settlement not only qualifies as
 23
       among the highest ever in the country for strip searches, but, to Plaintiffs’ counsel’s
 24
       knowledge, it is the first successful strip search class action based solely on a
 25
       challenge to the manner of search (as opposed to challenging the legality of a search
 26
       at all, on which there have been many successful challenges). As noted by Prof.
 27
       Rubenstein, after the Supreme Court’s decision in Florence v. Bd. of Chosen
 28
       Freeholders of Cty. of Burlington, 566 U.S. 318, 352, 132 S. Ct. 1510 (2012), the
                                                 7
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 15 of 33 Page ID
                                #:15855



   1   success of strip search litigation dropped dramatically, making the success of this
   2   litigation particularly exceptional. See Declaration of William B. Rubenstein (Dkt.
   3   413) filed in support of Motion for Attorneys’ Fees.
   4          Plaintiffs do not doubt that awards for many individual class members would
   5   have been five figures, and for some six figures, but only after individual damages
   6   trials. General damages were not available for the class as a whole based on the
   7   Court’s rulings. Statutory damages were potentially available, but only if Civil Code
   8   §52.1 was ruled available. That code section has been the subject of considerable
   9   legal debate. Its contours are not yet clearly set, and the Court did not rule on its
 10    availability.
 11           A factor driving settlement from Plaintiffs’ perspective was that, even given
 12    summary judgment on liability, this case could have spread out over several years
 13    litigating individual damages claims, and only a far smaller percentage of the class
 14    would likely have come forward to pursue individual damages in comparison to the
 15    number that would file claims. In addition, absent settlement, it was highly likely
 16    that Defendants would have appealed the grant of summary judgment on liability.
 17           Given all of these factors, it was the judgment of Plaintiffs’ counsel that the
 18    settlement represents a fair compromise given the preceding considerations. The
 19    reaction of the class, discussed infra, clearly supports that conclusion.
 20           B.       The Extent Of The Discovery Conducted
 21           This case was litigated extensively. Plaintiffs conducted extensive discovery,
 22    including documents and database discovery and numerous depositions; litigated
 23    four class certification motions; and successfully opposed defendants’ summary
 24    judgment motion and prevailed on their own. They retained numerous experts on a
 25    whole range of issues, who were key to Plaintiffs’ ultimate success. The case
 26    spanned over ten years from filing to the instant hearing for final approval.
 27
 28
                                                  8
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 16 of 33 Page ID
                                #:15856



   1          C.     The Complexity And Potential Costs Of Trial
   2          While liability was established, the court did not certify the class for general
   3   damages and did not reach statutory damages under Civil Code §52.1. Thus, a
   4   complex issue arose regarding the handling of class member damages if statutory
   5   damages were not available.
   6          D.   The Number And Content Of Claims, Objections and Opt-Outs
   7               (and the Overall Class Reaction).
              There were six class member objections and four non-class member
   8
       objections, objecting to the fact that the class period did not cover their time a CRDF
   9
       when it should have, in their view. The merits of these objections are addressed in
 10
       Section IV. There were six opt-outs, including the late opt-out of Natalie Garcia,
 11
       attached as Ex.L. The only one of which expressed dissatisfaction with the
 12
       settlement was Ms. Garcia who considered the class member recovery too low.
 13
              There was an exceptionally high claims rate, with 25,528 confirmed timely
 14
       claims, and another 9,490 claims of people whose status as class members is being
 15
       verified because their claim information did not fully comport with the LASD data.5
 16
       Jennifer Keogh Declaration, ¶30(a). The Class Administrator has instituted a process
 17
       of verification for these “deficient” claims, and estimates that over 50% of these are
 18
       valid claims. That process includes, subject to Court approval, accepting the claims
 19
       of class members who filed a claim under a name that appears only once in the jail
 20
       data because of the high likelihood that, if they filed a unique claim under a unique
 21
       name that matched jail data and the name did not come from a pre-printed form, it
 22
       is reliable, as well as to check aliases. It also includes, again subject to Court
 23
       approval, obtaining different forms of verification that suggest that the claimant is
 24
       legitimate.
 25
 26
 27    5
        It is a reality of any data system, and especially one reliant on large daily manual inputs
 28    of information, that mistakes are relatively common. Thus, the fact that jail data do not
       fully match information provided by class members is to be expected.
                                                    9
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 17 of 33 Page ID
                                #:15857



   1         Thus, it is expected that over 30,000 out of approximately 94,000 class
   2   members will receive class fund payments. This process will not be completed by
   3   the date of the Final Approval hearing. This is, as previously explained, an
   4   exceptional claims rate of approximately 1/3, possibly higher. This attests to both
   5   the significance of the issue to class members and their very high approval of the
   6   settlement. To class counsel’s knowledge, this is the highest percentage claims rate
   7   of any large class action in the country. This attests to both the significance of the
   8   settlement to class members and their very high approval it. Litt Dec., ¶ 8.
   9         The paucity of objections and opt-outs strongly support the fairness and
 10    adequacy of the settlement. “The negligible number of opt-outs and objections
 11    indicates that the class generally approves of the settlement.” In re Toys R Us-
 12    Delaware, Inc.--Fair & Accurate Credit Transactions Act (FACTA) Litig., 295
 13    F.R.D. 438, 456 (C.D. Cal. 2014) (citing Churchill Village, L.L.C. v. General
 14    Electric, 361 F.3d 566, 577 (9th Cir. 2004)(affirming the approval of a class action
 15    settlement where 90,000 members received notice and 45 objections were received);
 16    Rodriguez v. West Publishing, 563 F.3d 948, 967(9th Cir. 2009) (“The court had
 17    discretion to find a favorable reaction to the settlement among class members given
 18    that, of 376,301 putative class members to whom notice of the settlement had been
 19    sent, 52,000 submitted claims forms and only fifty-four [.014 percent of class
 20    members] submitted objections”); Chun–Hoon v. McKee Foods Corp., 716
 21    F.Supp.2d 848, 852 (N.D.Cal.2010) (concluding, in a case where “[a] total of zero
 22    objections and sixteen opt-outs (comprising 4.86% of the class) were made from the
 23    class of roughly three hundred and twenty-nine (329) members,” that the reaction of
 24    the class “strongly supports settlement”). Here, the percentage of objections is less
 25    than .0065% of the class (i.e., less than even the very low Rodriguez objection rate),
 26    a minuscule number.
 27          Similarly, the low number of opt-outs supports approval. See, e.g., Churchill
 28    Village, supra (approving the district court's approval of settlement where 500
                                                10
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 18 of 33 Page ID
                                #:15858



   1   people out of an initial notice pool of 90,000 class members opted out); White v.
   2   Experian Information Solutions, Inc., 2011 WL 13242815, at *8 (C.D. Cal. 2011),
   3   rev'd and remanded, 2013 WL 1715422 (9th Cir. 2013), opinion amended and
   4   superseded, 715 F.3d 1157 (9th Cir. 2013) (“Class members' failure to exclude
   5   themselves in large numbers indicates that reaction to the Settlement was generally
   6   positive.”).
   7         In addition to the overwhelmingly favorable class member response based on
   8   objections and opt-outs, an additional indication of the very favorable class reaction
   9   is that 539 class members felt so strongly about their experience that they filled out
 10    the “My Experience” tab on the class administrator website to record how
 11    devastating their strip search experience had been. Class counsel indicate that they
 12    have never seen anything similar in their decades of experience with jail class
 13    actions. See Litt Dec., ¶4.
 14          E.       The Capacity For The Defendant To Withstand A Larger
 15                   Judgment.

 16          This was not a factor in this settlement. The Defendants here could

 17    unquestionably withstand a larger judgment. The settlement was driven by an

 18    assessment of the reasonable value of the case, and was not discounted due to

 19    questions regarding the Defendants’ ability to pay.

 20    IV.   THE COURT SHOULD REJECT THE FEW OBJECTIONS THAT
             HAVE BEEN FILED
 21
             There are six objections to the settlement that have been filed, although upon
 22
       review not all qualify as true objections, and some are by people who are not class
 23
       members, whether because they were not searched during the class period or they
 24
       opted out of the settlement (thereby excluding themselves from the settlement class).
 25
       We address them all.
 26
                  A. 12/23/19 Darla Jones Objection (Attached as Ex. A) – non-class
 27                  member objection that the class period cutoff of January 1, 2015
 28                  should be extended.

                                                11
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 19 of 33 Page ID
                                #:15859



   1         Darla Jones objects to the settlement because she was strip searched at CRDF
   2   before the beginning of the class period, and she objects to the fact that the settlement
   3   does not cover strip searches before March 5, 2008. However, “[a]s Rule 23 confers
   4   the right to object upon class members, the Rule itself does not confer standing upon
   5   non-class members [to object.” §13:22.Standing to object—Generally, 4 Newberg
   6   on Class Actions §13:22 (5th ed.). Rule 23(e)(5) provides that “[a]ny class member
   7   may object to the proposal if it requires court approval.” See also, e.g., Gould v.
   8   Alleco, Inc., 883 F.2d 281, 284 (4th Cir. 1989) (“The plain language of Rule 23(e)
   9   clearly contemplates allowing only class members to object to settlement
 10    proposals.”); Moore v. Verizon Communications Inc., 2013 WL 450365, *4 (N.D.
 11    Cal. 2013) (“[N]on-class members have no standing to object to the settlement of a
 12    class action.”). Ms. Jones is not a class member because the lawsuit, filed March 5,
 13    2010, goes back two years from the date of filing. Claims for damages under 42
 14    U.S.C. §1983 are subject to the forum state’s (here, California's) two-year statute of
 15    limitations for personal injury claims. See Wilson v. Garcia, 471 U.S. 261, 280, 105
 16    S.Ct. 1938, (1985) (§1983 claims are best characterized as personal injury actions,
 17    and the statute of limitations is subject to the forum state’s personal injury statutes
 18    of limitation); Cal.Civ.Proc.Code §335.1 (an action for personal injury must be
 19    brought within two years).
 20              B. Anika White Objection (Attached as Ex. B); Jessica Vega
 21                 Objection (Attached as Ex. C); Anthonesia Hicks (Attached as Ex.
                    D) – non-class member objections that the class period cutoff of
 22                 January 1, 2015 should be extended.
 23          Anika White objects to the settlement because she was strip searched at CRDF
 24    after the conclusion of the class period (September 2017-July 2018). Jessica Vega
 25    similarly objects to the settlement because she was strip searched at CRDF after the
 26    conclusion of the class period (December 3. 2015 through 2016). So too does
 27    Anthonesia Hicks (who believes the end date should be January 31, 2017) All three
 28    feel that they were subjected to the same or similar practices as were involved in the
                                                  12
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 20 of 33 Page ID
                                #:15860



   1   practices found unconstitutional in the court’s summary judgment order, albeit after
   2   the class period.
   3         As the Court is aware, Defendants represented to the Court that, by the end of
   4   January 2015, they were no longer strip searching in groups in the bus bay; were
   5   primarily searching through the use of scanners (according to Defendants, 98% of
   6   searches were with scanners; and, where the scanners could not be used, were strip
   7   searching with privacy screens). (See Dkt. 303) (pp. 1-5 of Memorandum in support
   8   of Motion for Summary Judgment). The class period termination was based on these
   9   representations and on the Court’s dismissal of the injunctive relief claim based on
 10    these representations. While Plaintiffs’ counsel have heard occasional complaints
 11    such as these objectors, they do not have information upon which to claim
 12    widespread strip searches after January 2015 of the type that were occurring
 13    previously. Accordingly, the end of the class period is based on substantial evidence
 14    in the record and this Court’s findings granting summary judgment on the injunctive
 15    relief claim. Since these objectors’ searches post-date the end of the class period,
 16    they are not class members, and, for the reasons explained regarding Ms. Jones, they
 17    lack standing to object.
 18              C. Tina Caldwell Objection (Attached as Ex. E).
 19          Tina Caldwell objects to the settlement because she believes that she and
 20    others who were pregnant during the search process should receive “higher fees,”
 21    and she requests to be heard at the final approval hearing. Ms. Caldwell describes
 22    her experiences during the searches; how “humiliated” she felt and how “inhumane”
 23    the searches were; and how she has “flashbacks and nightmares along with racing
 24    thoughts and anxiety attaches” when she thinks of the searches. As sympathetic as
 25    class counsel are to Ms. Caldwell’s experience, her experiences and feelings are
 26    shared by thousands of class members, and there is no practical way to allocate
 27    settlement funds through an individualized process to assess harm without
 28    substantially reducing the settlement fund to pay the administrative costs of such
                                                13
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 21 of 33 Page ID
                                #:15861



   1   assessments. “Ultimately, the district court's determination [concerning the fairness
   2   and adequacy of a proposed settlement] is nothing more than an amalgam of delicate
   3   balancing, gross approximations and rough justice…. [I]t must not be overlooked
   4   that voluntary conciliation and settlement are the preferred means of dispute
   5   resolution. This is especially true in complex class action litigation.” Officers for
   6   Justice v. Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 625
   7   (9th Cir. 1982) (internal citation and quotation marks omitted). Plaintiffs’ counsel
   8   submit that the current settlement accomplishes that goal, a conclusion reinforced
   9   by the overwhelming approval of class members, the high claims rate exceeding that
 10    of any other class strip search settlement of which class counsel are aware, and the
 11    low number of objections and opt outs. The rights of those who feel they should
 12    receive higher compensation for individualized reasons are protected because they
 13    are entitled to opt out and proceed separately to seek damages.
 14             D. Mayra Reyes Objection (Attached as Ex. F).
 15          Mayra Reyes objects to the settlement essentially because she is deaf and was
 16    not provided the ability to use ASL (American Sign Language) or other means of
 17    communicating and was not allowed to be handcuffed in front so that she could sign.
 18    Again, and as explained previously, as sympathetic as Ms. Reyes’s experience was,
 19    such individualized issues could not be addressed effectively in the context of a
 20    classwide settlement, and her concern appears to be more that LASD should be more
 21    aware of disability issues – which was not an issue certified for class treatment in
 22    this case and therefore outside the scope of the settlement – than an objection to the
 23    terms of the settlement as such.
 24             E. Joyce Lucero Objection (Attached as Ex. G).
 25          Joyce Lucero objects to the settlement on the ground that there was not
 26    compensation for the fact that she was not provided her crutches or a wheelchair
 27    upon her release from jail although she had a broken leg, essentially a disability
 28    related objection and unrelated to the strip searches, and because she felt the guards
                                                14
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 22 of 33 Page ID
                                #:15862



   1   who searched them were lesbians who should not have been conducting such
   2   searches. Again, and as explained previously, as sympathetic as Ms. Lucero’s first
   3   objection was, her description relates to the release process; in any event, such
   4   individualized issues could not be addressed effectively in the context of a classwide
   5   settlement; and her concern appears to be more that LASD should be more aware of
   6   the uncertified issue of treatment of disabled inmates than an objection to the terms
   7   of the settlement as such. The objection related to “lesbian women” conducting the
   8   searches both lacks any foundation (since Ms. Lucero has not established how she
   9
       knows the deputies were lesbian), is beyond the scope of the manner of strip search
 10
       claim in this case, and is legally invalid under federal and state employment law. See
 11
       Bostock v. Clayton Cty., Georgia, __ U.S. __, 2020 WL 3146686 (U.S. June 15,
 12
       2020) (Title VII applies to gay, lesbian and transgender employees); Cal. Govt. Code
 13
       §12940(a) (prohibiting employment discrimination, inter alia, on the basis of “sex,
 14
       gender, gender identity, gender expression, …[and] sexual orientation”).
 15
                 F. Monique Hervey Objection (Attached as Ex. H).
 16
             Monique Hervey’s objection is to either the size of the attorneys’ fee award
 17
       requested or the size of the settlement as a whole. She stated, in toto, “This is an
 18
       insult to us we are only getting less than [$]500 while the lawyers get millions and
 19
       we are the ones who indured [sic] this humiliation the worst kind it's almost like rape
 20
       molestation and it's like we aren't worth more than that more money should of been
 21
       awarded to us it's just saying how much we really are worth that's nothing to us it
 22
       sounds like the lawyers made out more than we did that's bull crap.”
 23
             As to the point of only making “$500,” that is inaccurate. Even with the high
 24
       claims rate in this case, the mean recovery will be in the neighborhood of $1000 per
 25
       class member, but with high variation depending on the number of searches and
 26
       other factors. As explained in Plaintiffs’ fee motion, Plaintiffs’ counsel believe that
 27
       the fee they have requested is justified by the complexity of the case, the quality of
 28
                                                 15
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 23 of 33 Page ID
                                #:15863



   1   the lawyering, and the enormous risk taken in litigating this case over 10 years
   2   without compensation, and with compensation dependent on a highly uncertain
   3   favorable outcome. The Court, of course, will make the final judgment on that issue.
   4             G. Teri Lynn Van Leuven Objection (Attached as Ex. I).
   5         Teri Lynn Van Leuven’s objection is to the size of the attorneys’ fee award
   6   requested. She states that she objects to the requested 1/3 fee because it is “a bit
   7   steep, or very steep, in light of the $18 Million in case expenses.” As that statements
   8   reflects, this objection reflects a misunderstanding, and conflates the estimated
   9   maximum total costs and attorneys’ fees of $18 Million to be separate from the
 10    attorneys’ fee award rather than inclusive of it. Thus, because the objection assumes
 11    fees and costs of up to approximately $36 Million rather than $18 Million, it is not
 12    well taken.
 13              H. Lecia Shorter Objection (Attached as Ex. J).
 14          Lecia Shorter (who filed two objections, (Dkts 393 and 429), one of which
 15    was prior to the November 7, 2019, preliminary approval order) objects to the
 16    settlement on numerous grounds. However, the starting point in assessing her
 17    objection is that she has opted out of the settlement (Dkt 429) and thus is no longer
 18    a class member because “[c]lass members who opt out of the class at certification or
 19    at settlement are no longer considered class members, and hence Rule 23 does not
 20    give them standing to object to the settlement.” 4 Newberg on Class Actions
 21    §13:23 (5th ed.), 13:23.Standing to object—Opt-outs. See also, e.g., Jenson v.
 22    Continental Financial Corp., 591 F.2d 477, 482 n.7 (8th Cir. 1979) (citing Newberg
 23    on Class Actions) (“Opt-outs … are not members of the class and hence are not
 24    entitled to the protection of Rule 23(e).”); Glass v. UBS Financial Services, Inc.,
 25    2007 WL 221862, *8 (N.D. Cal. 2007), aff'd, 331 Fed. Appx. 452 (9th Cir. 2009)
 26    (putative objector who opted out of class “is no longer a class member, [and] he has
 27    no standing to object”). The only exception is, where the opt-out can demonstrate
 28    “plain legal prejudice,” to her or him, s/he has standing to object. E.g., Newberg,
                                                 16
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 24 of 33 Page ID
                                #:15864



   1   §13.23; Rutter & Wilbanks Corp. v. Shell Oil Co., 55 Fed. Appx. 501, 503 (10th Cir.
   2   2003) (noting rule that opt-outs could object if they could demonstrate “plain legal
   3   prejudice” from settlement). No such prejudice is asserted here.
   4         Nonetheless, “if the purpose of the fairness hearing is to enable the judge to
   5   learn about problems with the settlement, there may be no better source of that
   6   information than those opting out of the settlement. Even if these opt-outs
   7   technically have no standing to register their objections as class members/parties,
   8   they serve a function similar to amici curiae, and the court might entertain their views
   9   on that basis.” Newberg, §13 2.23. Plaintiffs’ counsel agree that, although Ms.
 10    Shorter lacks standing to object the settlement, the Court has the authority to assess
 11    the merits of her objection, and we accordingly address them. Doc 429 contains the
 12    elaboration of Ms. Shorter’s objections, and we therefore address those objections
 13    unless otherwise indicated.
 14          Ms. Shorter’s first objection essentially appears to be that the amount of the
 15    settlement is too small. She argues that the projected settlement recovery is in the
 16    range of $200-$1500, which is “miniscule compared to Class Counsel's
 17    representation that many individual class members could receive six figure verdicts.
 18    Thus, a significant portion of class members will be disadvantaged because they
 19    could obtain significantly more individually than participating in the class.” (Dkt.
 20    429, p. 3/4-8 of 30.) Ms. Shorter also raises that the complaint sought statutory
 21    damages under Cal. Civil Code §52.1 of $4000 per violation, and the settlement
 22    provides far less than that. Using herself as an example, Ms. Shorter asserts that she
 23    would receive at least $64,000 and “could well range into six and possibly seven
 24    figures.” Id. at 3/19-23.
 25          Ms. Shorter’s objections are not well-taken. Under her analysis, a reasonable
 26    settlement would have to be in the several hundred million dollar range, a figure that
 27    is completely unrealistic in a civil rights case against a government entity. Such a
 28    requirement for settlement would have doomed the possibility of a settlement; at
                                                 17
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 25 of 33 Page ID
                                #:15865



   1   best, would have required several more years of litigation because Defendants would
   2   certainly have sought to reverse the summary judgment ruling in Plaintiffs’ favor
   3   and, at worst, could have resulted in a reversal; and would have required individual
   4   damages proceedings of some sort for those class members who came forward to
   5   seek damages. It was, and remains, class counsel’ judgment that the number of class
   6   members who would have participated in such individual damages efforts is a
   7   fraction of the over 25,000 who have made claims, and that a global settlement was
   8   in the interest of the class as a whole. Because 5% of the class could opt out and
   9   pursue their own damages without it undermining the settlement, this protected those
 10    class members – such as Ms. Shorter – who wished to purse a higher recovery in an
 11    individual proceeding. See Declaration of Barrett S. Litt in support of Motion for
 12    Final Approval of Settlement, ¶5.
 13          Ms. Shorter also purports to speak on behalf of class members who have not
 14    objected, which is improper. Similarly, she purports to speak for Mary Amador.
 15    According to Ms. Shorter, both Ms. Williams and Ms. Amador do not approve of
 16    the settlement or have indicated an intent to opt out. (Dkt. 429 at p.3/27-4/3; 5/1-21,
 17    18/1-19/3.) The portion of Ms. Shorter’s objection and Declaration where she
 18    purports to speak for or quote class representative Ms. Williams or Ms. Amador are
 19    hearsay and should not be considered by the Court. Both have filed claims, and
 20    neither one has opted out or objected to the settlement.
 21          Ms. Shorter next objects that the class administrator should calculate points in
 22    advance of any opt-out deadline, and that class members have not been advised that
 23    participation in the Settlement may preclude a claim for other related damages. Id.,
 24    p. 6/1-24. As to the first, because the amount per point is determined based on total
 25    claims, which, along with objections or opt outs, are due by a set cutoff date, which
 26    is standard practice in class action settlements, it is not practicable to know the
 27    amount per points in advance of the pre-set cutoff dates. Due process requires that
 28    cutoff dates for claims, objections and opt outs be communicated to class members
                                                 18
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 26 of 33 Page ID
                                #:15866



   1   as part of the settlement notice, which occurred here. See, e.g., Mullane v. Cent.
   2   Hanover Bank & Tr. Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 94 L. Ed. 865 (1950)
   3   (due process requires “notice reasonably calculated, under all the circumstances, to
   4   apprise interested parties of the pendency of the action and afford them an
   5   opportunity to present their objections”); Phillips Petroleum Co. v. Shutts, 472 U.S.
   6   797, 812, 105 S. Ct. 2965, 2974, 86 L. Ed. 2d 628 (1985) (to comply with due
   7   process, settlement “notice should describe the action and the plaintiffs' rights in it[,
   8   and provide]…. an absent plaintiff … with an opportunity to remove himself from
   9   the class by executing and returning an ‘opt out’ or ‘request for exclusion’ form to
 10    the court”). And it would significantly dilute the class fund, and delay class payment,
 11    to require second round of notice advising class members of the precise amount of
 12    their settlement payment (which would still not be known at that point due to yet
 13    undetermined administrative and attorney’s fee costs)
 14          As to the failure to apprise class members that participation in the Settlement
 15    may preclude a claim for other related damages, the class notice sent to class
 16    members (and approved by the Court) states, “People who submit claims, object or
 17    do nothing, give up their right to sue the LASD (or its employees) for claims covered
 18    by this case. This means that you will not be able to sue the LASD for strip searches
 19    that occurred when entering or returning to CRDF between March 5, 2008 and
 20    January 31, 2015. You are not giving up claims against the LASD unrelated to this
 21    case.” (Dkt. 395-4, p.77 of 91.)
 22          Ms. Shorter claims that most class members did not receive a copy of the
 23    settlement agreement and are unaware of its actual terms. (Dkt. 429, p.8/1-10 of 20.)
 24    She neglects to mention that the class notice accurately summarizes the key
 25    settlement terms and directs class members to the settlement website for the
 26    “complete settlement documents in this case, as well as the motion for attorney’s
 27    fees,” and provides a phone number to call if the class members has questions. (Dkt.
 28    395-4, p.77 of 91.)
                                                  19
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 27 of 33 Page ID
                                #:15867



   1          Ms. Shorter’s objection included that there should be no cy pres fund, and all
   2   funds should be distributed to class members. This issue is moot. Since the number
   3   of claims well exceeds 25,000, the provision of the settlement agreement for a cy
   4   pres distribution in the event of a low claims rate is inapplicable.
   5          Ms. Shorter also indicates that class members who want to object or seek
   6   clarification of their rights should be able to consult with independent counsel free
   7   of charge at class counsel’s or Defendants’ expense. She cites no authority for this
   8   proposition. To even begin to make a claim for appointment of independent counsel,
   9   an actual conflict of interest would have to be demonstrated either between classes
 10    or subclasses (see, e.g., In re Facebook, Inc., IPO Securities and Derivative
 11    Litigation, 312 F.R.D. 332, 345 (S.D. N.Y. 2015) (declining to require
 12    separate counsel for subclasses on the basis that “[c]ounsel is only conflicted if the
 13    subclasses truly conflict” and finding no such conflict between the subclasses), or a
 14    conflict of interest between class counsel and the class, such as class counsel serving
 15    as both class representative and class counsel or having an overly close relationship
 16    with the designated class representative (1 Newberg on Class Actions § 3:77 (5th
 17    ed.)). No conflict exists here, and Ms. Shorter does not even claim to demonstrate
 18    one.
 19           Finally, Ms. Shorter objects that the settlement does not address or
 20    compensate for the culture of abuse at CRDF or the mistreatment endured by female
 21    inmates. As the Court will recall, Plaintiffs sought, and the Court rejected, the claim
 22    that abusive treatment by Sheriff’s deputies was a common issue. Accordingly, any
 23    failure to compensate for such treatment is due to that ruling. In addition, Ms. Shorter
 24    has not demonstrated that the settlement does not, in practical terms, encompass
 25    reasonable class compensation for the treatment class members experienced from
 26    Sheriff’s deputies.
 27           In her pre-approval objection (Dkt. 393), Ms. Shorter says that class notice
 28    should include notice inside CRDF (which the settlement provides for) and in local
                                                 20
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 28 of 33 Page ID
                                #:15868



   1   newspapers. As to the latter, Plaintiffs explained in the preliminary approval motion
   2   that newspaper ads have been of little value in locating class members, and skip
   3   tracing and contact through cell phone and email had been far more successful. This
   4   strategy is borne out by the fact that the claims rate here exceeds 1/3, higher than
   5   any strip search case of which class counsel is aware.
   6             I. Natalie Garcia Objection/Optouts (Attached as Ex. L).
   7         Natalie Garcia both opted out and filed an objection (postmarked June 19,
   8   2020). For reasons already stated, we address objections even if not timely or by
   9   persons who excluded themselves and therefore are not class members. Ms. Garcia’s
 10    objection is that the award that she will receive is not commensurate with her
 11    damages; she opted out for the same reason. For reasons we have already explained,
 12    the settlement amount is reasonable.
 13          Plaintiffs’ counsel recommends that the Court permit the opt-out even though
 14    it was technically later. In a class of this size, involving former jail inmates who are
 15    more difficult than the average person to reach, it is not uncommon that, for a variety
 16    of reasons, some class members learn of the lawsuit and its time limitations in an
 17    untimely manner, or did not fully understand those limitations. Plaintiffs’ counsel
 18    consider it to be in the interest of justice to allow such class members’ expressed
 19    desires to be accommodated, so long as it does not interfere with the orderly
 20    administration of the fund distribution. A late opt-out (such as here) prior to final
 21    approval does not interfere with the orderly administration of the fund distribution,
 22    and so should be allowed. 6
 23
 24
 25
 26
       6
         In the event the Court does not allow a late opt-out, but does allow late claims, Ms.
 27    Garcia’s should be deemed a late claimant, and should be individually notified that her
 28    late opt-out was not allowed, and that she may receive the allocated award, but has to
       indicate that she wishes to do so.
                                                  21
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 29 of 33 Page ID
                                #:15869



   1   V.    MANY CLASS MEMBERS SUBMITTED DESCRIPTIONS OF THEIR
   2         EXPERIENCE AND REQUESTED THAT THE COURT BE MADE
             AWARE OF THEM.
   3
             Despite Class Counsel’s broad experience in strip search class actions in
   4
       particular, and law enforcement class actions more generally, the class member
   5
       outpouring of outrage and hurt from the practices at issue in this case far exceed
   6
       anything counsel has seen. (See Litt Dec. ¶¶3, 4.) Because so many women asked
   7
       that their stories be told to the court, a section was added to the settlement website
   8
       titled “My Experience” where class members’ experiences could be memorialized,
   9
       with the understanding that their stories would be provided to the court. Attached as
 10
       Ex. K is a compilation of those submissions. Id. Class counsel, have never before
 11
       seen such an intense class reaction. (See Litt Dec., ¶4.) See also Section II(D).
 12
       Counsel urge the Court to review them in order to fully appreciate the horrific impact
 13
       of these strip search practices on class members and the intense class member
 14
       support for this lawsuit and settlement.
 15
       VI.   THE CLASS ADMINISTRATION COSTS SHOULD BE PAID.
 16
             The Class Administrator, JND Legal Administration, has submitted a
 17
       declaration from its CEO, Jennifer Keogh, explaining that the current amount due
 18
       on its bill is $503,501.96, and it anticipates an additional approximately $168,684
 19
       for its work to cure the deficient claims, to pay the first round of claims, and to
 20
       address likely additional late claims, complaints for not being included as a valid
 21
       claimant, and class member inquiries.
 22
       VII. LATE CLAIMS SHOULD BE ALLOWED.
 23          Plaintiffs’ counsel’s experience in the several strip search class actions in
 24    which they have been involved is that, for the reasons described in the previous
 25    paragraph, there are consistently late claims filed. The Court left open the possibility
 26    of approving late claims in the preliminary approval order (Dkt.399), under the
 27    definition of “late claim.” That provision provides, “A “Timely Claim” is one filed
 28    a) within the 150-day window provided by the notice to be sent to the class, and b)
                                                  22
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 30 of 33 Page ID
                                #:15870



   1   to the extent the Court approves, late claims (i.e., claims filed after the Class Notice
   2   period) that are filed prior to the Final Approval Hearing.” (Emphasis supplied.)
   3         As of July 2, 2020, there have been 129 late claims filed of verified class
   4   members. (See Declaration of Jennifer Keough [JND])
   5   VIII. INCENTIVE AWARDS FOR THE NAMED PLAINTIFFS ARE
   6         APPROPRIATE.
             The proposed settlement provides a slight benefit to the class representatives
   7
       ($10,000 in addition to their class member formula award). The proposal for
   8
       incentive awards was at class counsel’s initiative and the proposed incentive awards
   9
       to each class representative reflects counsel’s assessment of the value of their
 10
       contributions to the case, the risk taken by them and the size of the settlement. No
 11
       agreements were made with class representatives prior to settlement to seek
 12
       incentive awards. Litt Preliminary Approval Dec., ¶ 7. No class member objected to
 13
       the incentive awards. Litt Dec., ¶ 6.
 14
              While there is a larger than normal number of class representatives, that is
 15
       due to class counsel’s judgment that there were several categories of class
 16
       representatives needed in order to have both those in custody with standing to seek
 17
       injunctive relief, and those not in custody in order to have damages class
 18
       representatives who were not in custody and therefore not subject to PLRA
 19
       restrictions. Further, the Court’s 2016 Rule 23(C)(4) class certification order
 20
       required Plaintiffs to add additional class members to represent subclasses specific
 21
       to various time periods, as well as a subclass of women who were searched while
 22
       menstruating.
 23
             Plaintiffs’ proposal for $10,000 for each of the nine class representatives is
 24
       appropriate in light of the factors to be considered in determining the reasonableness
 25
       of incentive awards. The Named Plaintiffs either initiated the lawsuit (Plaintiff Mary
 26
       Amador), entered the lawsuit while still imprisoned thereby risking retaliation
 27
       (Plaintiffs Lora Barranca, Diane Vigil and Diana Paiz) or were added to the lawsuit
 28
                                                 23
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 31 of 33 Page ID
                                #:15871



   1   to fill potential class representative gaps to account for time period based classes or
   2   subclasses (Plaintiffs Felice Cholewiak, Evangelina Madrid, Alisa Battiste, Nancy
   3   Briseno and Myeshia Williams). All nine Plaintiffs were deposed and responded to
   4   discovery requests. All of the Plaintiffs submitted declarations disclosing intimate
   5   details of their experiences and publicly revealing themselves as having spent time
   6   in jail. These declarations were used in support of the class certification motions,
   7   summary judgment motions and motions to amend. The class substantially benefited
   8   from these class representatives’ efforts, resulting in one of the largest jail class
   9   action settlements ever recorded and the first based exclusively on an
 10    unconstitutional manner of strip search. Litt Dec., ¶7.
 11          The requested $10,000 incentive award is well within the range of reasonable
 12    incentive awards. See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003)
 13    (identifying factors to consider in evaluating the reasonableness of incentive
 14    awards); Rodriguez v. West Publishing Corp., 563 F.3d 948, 958–59, 2009-1 Trade
 15    Cas. (CCH) ¶ 76614, 60 A.L.R.6th 723 (9th Cir. 2009) (incentive awards are
 16    “intended to compensate class representatives for work done on behalf of the class,
 17    to make up for financial or reputational risk undertaken in bringing the action, and,
 18    sometimes, to recognize their willingness to act as a private attorney general”); In
 19    re: Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL 153265, at *2–3
 20    (N.D. Cal. Jan. 13, 2016). The awards here – totaling $90,00 – represent a very small
 21    proportion (less than .17% ) of the Class Fund, also a factor in evaluating the
 22    reasonableness of proposed incentive awards. See, e.g.., id. at *3 (0.196%.of class
 23    fund); Hopson v. Hanesbrands Inc., 2009 WL 928133, *10 (N.D. Cal. 2009) (1.25%
 24    of the settlement amount). Numerous cases have approved incentive awards of
 25    $10,000 or more. See, e.g., Cathode Ray Tube (CRT) Antitrust Litig., supra ($25,000
 26    for each of ten class representatives in $127.45 Million settlement); Glass v. UBS
 27    Fin. Servs., Inc., 2007 WL 221862, at *16 (N.D. Cal. Jan.26, 2007) (approving
 28    payments of $25,000 to each named plaintiff); Van Vranken v. Atlantic Richfield
                                                 24
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 32 of 33 Page ID
                                #:15872



   1   Co., 901 F.Supp. 294, 299 (N.D. Cal.1995) (awarding $50,000 to a lead plaintiff);
   2   In re High-Tech Employee Antitrust Litig., No. 11-CV-02509-LHK, 2015 WL
   3   5158730, at *18 (N.D. Cal. Sept. 2, 2015) (awarding $120,000 and $80,000 to class
   4   representatives in a case that settled for $415 million, noting such awards were in
   5   line with “megafund” cases, and collecting cases); Glass v. UBS Fin. Servs., Inc.,
   6   No. C-06-4068 MMC, 2007 WL 221862, at *17 (N.D. Cal. Jan. 26, 2007) aff'd, 331
   7   F. App'x 452 (9th Cir. 2009) (approving award of $25,000 for each of four class
   8   representative in a six-year case settling for $45 million where named plaintiffs
   9   provided help with informal discovery, insight into an industry, and “placed
 10    something at risk by putting their names on a complaint against one of the largest
 11    brokerage houses in America”); Chu v. Wells Fargo Investments, LLC, Nos. C 05–
 12    4526 MHP, C 06–7924, 2011 WL 672645, *5 (N.D. Cal. Feb. 16, 2011) (awarding
 13    $10,000 to two plaintiff representatives involved in case for five years and $4,000
 14    to three representative plaintiffs participating in case for two years, from a $6.9
 15    million settlement fund).
 16    IX.   ATTORNEYS’ FEES
 17          Plaintiffs’ counsel previously filed an extensive fee motion and evidentiary
 18    support explaining the reasonableness of the rates used and hours expended in this
 19    case, and that their requested percentage of the fund fee is reasonable in light of the
 20    highly risky nature of the case, the exceptional result, the quality of representation
 21    and other factors. That argument will not be repeated here, but the proposed final
 22    order does include proposed conclusions on the attorney’s fee request.
 23          Plaintiffs’ counsel also updated their fee totals, which now come to the
 24    amounts in parentheses: Hours (8949.45); lodestar ($5,709,924.50); costs
 25    ($379,839.79). Litt Dec., ¶¶ 9-10.
 26
 27
 28
                                                 25
Case 2:10-cv-01649-SVW-JEM Document 449 Filed 07/06/20 Page 33 of 33 Page ID
                                #:15873



   1   X.    CONCLUSION
   2         For the foregoing reasons, Plaintiffs ask that the Court enter the proposed
   3   Final Approval Order with any revisions consistent with the material provisions of
   4   the Settlement Agreement that the Court deems necessary or appropriate.
   5   DATED: July 6, 2020             Respectfully submitted,
   6
                                       KAYE, McLANE, BEDNARSKI & LITT, LLP
   7
   8                                   By: /s/ Barrett S. Litt
                                            Barrett S. Litt
   9
 10                                       By: /s/ Lindsay Battles
                                              Lindsay Battles
 11                                           Attorneys for Plaintiffs
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              26
